McGILEE, Justice. As this appeal is presented to us, the issues are precisely the same as those raised and passed upon in our decision filed August 15, 1956, in the appeal styled: In the matter of the Application of Sam Johnson, Protested by Chester Plummer, H. L. McCrary, C. A. Tevis and H. J. McCrary, File P-1287. Chester Plummer, et al., v. Sam Johnson and S. E. Reynolds, State Engineer of the State of New Mexico, our docket No. 6113, which decision controls disposition of this appeal. The judgment of the lower court is reversed with direction to the trial court to reinstate the case upon its docket and to proceed in accordance herewith under the aforesaid decision. It is so ordered. COMPTON, C. J., and LUJAN and KIKER, JJ., concur.